Per Curiam.
In these causes the Chief Justice, Mr. Justice COCKRELL and Mr. Justice WHITFIELD are of opinion that the judgment should be reversed, while Mr. Justice TAYLOR, Mr. Justice HOOKER and Mr. Justice PARKHILL are of opinion that the judgment should be affirmed. Under these circumstances, upon the authority of the State ex rel. Hampton v. McClung, 47 Fla, 224, *25637 South. Rep. 51; Commercial Bank v. Towers, 48 Fla. 250, 37 South. Rep. 742, and Holton v. Patterson, 49 Fla. 178, 38 South. Rep. 352, a judgment will be entered in each of the above styled cause affirming the judgments to which the writs of error were taken. It is so ordered.